                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 1 of 10 Page ID #:206



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Richard W. Esterkin
                     2   richard.esterkin@morganlewis.com
                         300 South Grand Avenue
                     3   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     4   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     5
                         Attorneys for Appellant
                     6

                     7

                     8                        UNITED STATES DISTRICT COURT
                     9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                    10

                    11   AMAZON LOGISTICS, INC.,                       Case No. 2:20-cv-03230-AB
                    12                Appellant,                       Bankr. Court Case No. 2:19-bk-14989
                    13         v.                                      AMAZON LOGISTICS, INC.’S
                    14   SCOOBEEZ,                                     UNOPPOSED APPLICATION TO
                                                                       FILE DOCUMENTS UNDER SEAL
                    15                Appellee.
                    16                                                 Judge: Honorable Andrè Birotte Jr.
                    17

                    18   TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
                    19   RECORD:
                    20         PLEASE TAKE NOTICE that pursuant to Local Rule 79-5, Appellant
                    21   Amazon Logistics, Inc. (“Amazon”) hereby submits this Unopposed Application
                    22   for Leave to File Under Seal (“Application”) certain portions of the excerpts of the
                    23   record being filed with Amazon’s Opening Brief. All of these portions of the
                    24   record were previously filed under seal in the Bankruptcy Court proceeding. The
                    25   other parties to this appeal, Scoobeez and Hillair Capital Management, LLC
                    26   (“Hillair”), do not oppose this Application. This request is based on this
                    27   Application as well as the concurrently filed Declaration of Richard W. Esterkin.
                    28   ///
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   1
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 2 of 10 Page ID #:207



                     1       I.   DESCRIPTION OF DOCUMENTS TO BE SEALED
                     2            1.   Exhibit 77 to Appellant’s Excerpts of the Record: Hillair Capital
                     3   Management’s Supplemental Opposition to Amazon’s Motion for an Order: (A)
                     4   Determining that the Automatic Stay Does Not Require Amazon to Utilize Debtors’
                     5   Services, and (B) Modifying the Automatic Stay (“Hillair’s Supplemental
                     6   Opposition”), which was filed under seal in the bankruptcy proceeding at Bankr.
                     7   ECF No. 620.1
                     8            2.   Exhibit 82 to Appellant’s Excerpts of the Record: Debtors’
                     9   Supplemental Brief (A) In Further Support of the Debtors’ Emergency Motion for
                    10   Preliminary Injunction to Prevent Violation of the Automatic Stay, and (B) In
                    11   Opposition to Amazon Logistics Inc.’s Motion Modifying the Automatic Stay;
                    12   Declaration of George Voskanian (“Debtors’ Supplemental Brief”), which was filed
                    13   under seal in the bankruptcy proceeding at Bankr. ECF No. 630.2
                    14            3.   Exhibit 83 to Appellant’s Excerpts of the Record: Declaration of
                    15   Shane J. Moses In Support of Debtors’ Supplemental Brief (A) In Further Support
                    16   of the Debtors’ Emergency Motion for Preliminary Injunction to Prevent Violation
                    17   of the Automatic Stay, and (B) In Opposition to Amazon Logistics Inc.’s Motion
                    18

                    19   1
                           Hillair originally filed its Supplemental Opposition to Amazon’s Motion for an Order: (A)
                         Determining that the Automatic Stay Does Not Require Amazon to Utilize Debtors’ Services, and
                    20   (B) Modifying the Automatic Stay on February 19, 2020 at Bankr. ECF No. 609. On March 6,
                         2020, Hillair filed a Notice of Emergency Motion and Emergency Motion to File An Amended
                    21   Supplemental Opposition and Exhibits, and to Restrict Access to the Previously Filed Documents.
                         See Bankr. ECF No. 657. Hillair sought to file an amended redacted version of its supplemental
                    22   brief and Exhibits D and F to the Declaration of Jennifer Nassiri. See id. The Court later granted
                         Hillair’s request and restricted access to Bankr. ECF No. 609. See Bankr. ECF No. 675. Because
                    23   access to Bankr. ECF No. 609 is now restricted, a copy is not included in Amazon’s Excerpts of
                         the Record. On March 10, 2020, Hillair proceeded to file an amended redacted copy of its
                    24   supplemental opposition, a copy of which is attached to this Application as the proposed redacted
                         version of Exhibit 77. See Bankr. ECF No. 679. Because Hillair’s filing includes highlighted text
                    25   (in yellow), Appellant highlighted its proposed redactions in the unredacted version of the
                         document in orange, for the court’s convenience. In addition, the unredacted copy attached to
                    26   this Application is the copy Hillair shared with Amazon at the time of Hillair’s original filing.
                         2
                    27     On February 19, 2020, Scoobeez filed a redacted version of Debtors’ Supplemental Brief, a
                         copy of which is attached to this Application as the proposed redacted version of Exhibit 82. See
                    28   Bankr. ECF No. 613.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                         2
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 3 of 10 Page ID #:208



                     1   Modifying the Automatic Stay (“Debtors’ Declaration”), which was filed under seal
                     2   in the bankruptcy proceeding at Bankr. ECF No. 631.3
                     3          4.      Exhibit 93 to Appellant’s Excerpts of the Record: Amazon Logistics,
                     4   Inc.’s Supplemental Brief In Support of Its Motion for an Order: (A) Determining
                     5   that the Automatic Stay Does Not Require Amazon to Utilize Debtor’s Services,
                     6   and (B) Modifying the Automatic Stay; and Declaration of James Wilson In
                     7   Support Thereof (“Amazon’s Supplemental Brief”), which was filed under seal in
                     8   the bankruptcy proceeding at Bankr. ECF No. 685.4
                     9          5.      Exhibit 94 to Appellant’s Excerpts of the Record: Appendix of
                    10   Exhibits in Support of Amazon Logistics, Inc.’s Supplemental Brief in Support of
                    11   its Motion for an Order: (A) Determining that the Automatic Stay Does Not
                    12   Require Amazon to Utilize Debtor’s Services, and (B) Modifying the Automatic
                    13   Stay; and Declaration of James Wilson In Support Thereof (“Appendix to
                    14   Amazon’s Supplemental Brief”), which was filed under seal in the bankruptcy
                    15   proceeding at Bankr. ECF No. 686.5
                    16          Amazon submits the documents listed above for filing under seal because the
                    17   parties previously submitted the filings under seal pursuant to the Bankruptcy
                    18   Court’s orders.6 These documents merit being sealed from the public’s view
                    19   because they contain sensitive commercial information. See Declaration of Richard
                    20

                    21
                         3
                           On February 19, 2020, Scoobeez filed a redacted version of Debtors’ Declaration, a copy of
                    22   which is attached to this Application as the proposed redacted version of Exhibit 83. See Bankr.
                         ECF No. 615.
                    23
                         4
                           On February 19, 2020, Amazon filed a redacted version of its Supplemental Brief as part of its
                    24   Motion to Seal, a copy of which is attached to this Application as the proposed redacted version
                         of Exhibit 93. See Bankr. ECF No. 605.
                    25   5
                           On February 19, 2020, Amazon filed a redacted version of its Appendix to Amazon’s
                         Supplemental Brief as part of its Motion to Seal, a copy of which is attached to this Application
                    26   as the proposed redacted version of Exhibit 94. See Bankr. ECF No. 605.
                         6
                    27     The bankruptcy court previously authorized the filing under seal of the documents attached to
                         Appellant’s Excerpts of the Record at Exhibits 77, 82, 83, 93 and 94. See Bankr. ECF Nos. 608,
                    28   624 and 625.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                         3
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 4 of 10 Page ID #:209



                     1   W. Esterkin in Support of Appellant’s Application for Leave to File Under Seal
                     2   (“Esterkin Decl.”) filed concurrently with this Application, ¶ 8.
                     3    II.   STANDARD FOR SEALING DOCUMENTS
                     4          A party seeking to designate documents or portions of documents attached as
                     5   exhibits to case-dispositive motions as confidential and sealed from public
                     6   disclosure must meet the “compelling reasons” standard. Kamakana v. City & Cty.
                     7   of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). A party meets the “compelling
                     8   reasons” standard by articulating compelling reasons supported by “specific factual
                     9   findings.” Id. “‘[C]ompelling’ reasons sufficient to outweigh the public’s interest
                    10   in disclosure and justify sealing court records exist when such ‘court files might
                    11   have become a vehicle for improper purposes,’ such as the use of records to …
                    12   release trade secrets.” Id.; Velasco v. Chrysler Grp. LLC, No. 13-08080, 2017 WL
                    13   445241, at *3 (C.D. Cal. Jan. 30, 2017), aff’d, No. 17-55269, 2018 WL 4018162
                    14   (9th Cir. Aug. 23, 2018) (citation omitted). “A ‘trade secret may consist of any
                    15   formula, pattern, device or compilation of information which is used in one’s
                    16   business, and which gives him an opportunity to obtain an advantage over
                    17   competitors who do not know or use it.” Velasco, 2017 WL 445241, at *3
                    18   (citations omitted). Courts have recognized that “business information that might
                    19   harm a litigant’s competitive standing” may not be subject to public inspection. See
                    20   id. (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
                    21   III.   THE EXHIBITS SHOULD BE SEALED BECAUSE THEY CONTAIN
                    22          SENSITIVE AND CONFIDENTIAL BUSINESS INFORMATION.
                    23          1. Exhibit 77: Hillair’s Supplemental Opposition
                    24          Amazon seeks to file Exhibit 77, Hillair’s Supplemental Opposition, under
                    25   seal because portions of Hillair’s Supplemental Opposition reference or otherwise
                    26   reveal the parties’ confidential information included in the attached exhibits further
                    27   described below.
                    28   ///
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   4
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 5 of 10 Page ID #:210



                     1         Amazon seeks to file under seal portions of Exhibits D, F and I to Hillair’s
                     2   Supplemental Opposition. Exhibit D, excerpts of testimony from the deposition of
                     3   James Wilson, contains a discussion of the structure of Amazon’s deliver service
                     4   provider (“DSP”) network, including a discussion of the agreements and rate
                     5   structures Amazon enters into with DSPs. The deposition excerpts also include
                     6   confidential information related to Amazon’s future business decisions as it relates
                     7   to its DSP program. Disclosure of this information to the public could interfere
                     8   with Amazon’s current relationship with other DSPs and provide competitors with
                     9   sensitive information related to the structure of Amazon’s DSP network. Exhibit F,
                    10   excerpts of testimony from the deposition of Carey Richardson, contains sensitive
                    11   information related to DSPs’ compliance with their contractual and legal
                    12   obligations. Public disclosure of this information could harm Amazon’s ongoing
                    13   internal review of potential compliance issues related to the DSPs in its network as
                    14   well as interfere with the privacy rights of its DSPs. Exhibit I, a compilation of
                    15   Scoobeez’s scorecards, should be filed under seal because it contains confidential
                    16   information concerning how Amazon evaluates its DSPs’ performance, compliance
                    17   and safety, reliability and the quality of the services that a DSP renders to Amazon.
                    18   Disclosure of the metrics associated with the scorecards could provide an advantage
                    19   to Amazon’s competitors, as well as skew how Amazon’s existing DSPs perform
                    20   their services.
                    21         Amazon also seeks to file under seal Exhibit L and Exhibit M to Hillair’s
                    22   Supplemental Opposition. Exhibit L contains internal confidential and privileged
                    23   documents and communications that resulted from a review of Amazon’s DSP
                    24   network. More importantly, the communications discuss Amazon’s decision to
                    25   terminate its relationship with a number of DSPs. Therefore, production of this
                    26   document to the public would harm Amazon’s business relationship with these
                    27   DSPs. Lastly, Exhibit M contains compliance information related to DSPs other
                    28   than Scoobeez. Because this information relates to other DSPs in Amazon’s
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   5
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 6 of 10 Page ID #:211



                     1   network, it should be sealed from public disclosure in order to protect those DSPs’
                     2   privacy rights, as well as preserving the confidentiality of the manner in which
                     3   Amazon evaluates its DSPs.
                     4         In addition, Amazon seeks to file under seal Exhibits G, J and K to Hillair’s
                     5   Supplemental Opposition, which are Scoobeez and Hillair-produced documents
                     6   that, along with Hillair’s Supplemental Opposition and the aforementioned exhibits,
                     7   were previously permitted to be filed under seal in the bankruptcy case. See Bankr.
                     8   ECF No. 608.
                     9         2. Exhibit 82: Debtor’s Supplemental Brief
                    10         Amazon seeks to file Exhibit 82, Debtors’ Supplemental Brief, under seal
                    11   because portions of Debtors’ Supplemental Brief and associated exhibits paraphrase
                    12   or otherwise reveal Amazon’s confidential information. Specifically, Debtors’
                    13   Supplemental Brief paraphrases deposition testimony from James Wilson and
                    14   Micah McCabe discussing the structure of Amazon’s DSP network, including the
                    15   performance of DSPs other than Scoobeez. The deposition testimony also includes
                    16   confidential information related to Amazon’s future business decisions as it relates
                    17   to its DSP program. Disclosure of this information to the public could interfere
                    18   with Amazon’s current relationship with other DSPs.
                    19         Amazon also seeks to file under seal portions of Exhibit C to Debtor’s
                    20   Supplemental Brief. Exhibit C contains copies of Scoobeez’s scorecards for week
                    21   six of 2020. The scorecards contain confidential information concerning how
                    22   Amazon evaluates its DSPs’ performance, compliance and safety, reliability and the
                    23   quality of the services rendered by Amazon’s DSPs. Disclosure of the metrics
                    24   associated with the scorecards could provide a competitive advantage to Amazon’s
                    25   competitors and thus should be sealed from the public’s view. Further, Scoobeez
                    26   previously filed a motion to file these portions of the aforementioned documents
                    27   under seal with the Bankruptcy Court, which the court granted. See Bankr. ECF
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   6
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 7 of 10 Page ID #:212



                     1   Nos. 616 and 624. Therefore, this Court should enter an order authorizing Amazon
                     2   to file Exhibit 82 to Amazon’s Brief under seal.
                     3         3. Exhibit 83: Debtors’ Declaration
                     4         Amazon seeks to file Exhibit 83, Debtors’ Declaration, under seal because it
                     5   contains confidential deposition testimony discussing Amazon’s DSP network.
                     6   Amazon specifically seeks to file under seal portions of Exhibit 1, Exhibit 2 and
                     7   Exhibit 5 to the Debtors’ Declaration. Exhibit 1, excerpts of testimony from the
                     8   deposition of James Wilson, contains a discussion of confidential information about
                     9   the strategy behind Amazon’s decision-making process as it relates to its DSP
                    10   network as well as Amazon’s plans as it relates to business growth. Exhibit 2,
                    11   excerpts of testimony from the deposition of Micah McCabe, also contains a
                    12   discussion of confidential information about the strategy behind Amazon’s
                    13   decision-making process as it relates to its DSP network, particularly with regards
                    14   to the individuals involved in that process. Exhibit 5, excerpts of testimony from
                    15   the deposition of Vadim Kozin, includes a line of questioning related to Amazon’s
                    16   internal processes as it relates to DSPs. Public disclosure of the aforementioned
                    17   excerpts could harm Amazon’s current relationship with other DSPs as well as
                    18   provide a competitive advantage to Amazon’s competitors. Further, Scoobeez
                    19   previously filed a motion to file these portions of the aforementioned documents
                    20   under seal with the Bankruptcy Court, which the Bankruptcy Court granted. See
                    21   Bankr. ECF Nos. 616 and 624. For these reasons, the Court should enter an order
                    22   authorizing Amazon to file Exhibit 83 to Amazon’s Brief under seal.
                    23         4. Exhibit 93: Amazon’s Supplemental Brief
                    24         Amazon seeks to file Exhibit 93, its Supplemental Brief, under seal because
                    25   the Supplemental Brief contains portions of documents and deposition testimony
                    26   that Amazon and Hillair designated as “Confidential” or “Attorneys Eyes Only”
                    27   under the parties’ Protective Order, as filed in the bankruptcy case. Specifically,
                    28   Amazon’s Supplemental Brief includes direct quotations to documents Hillair
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   7
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 8 of 10 Page ID #:213



                     1   designated as “Confidential,” pursuant to the Protective Order entered in the
                     2   Bankruptcy Court proceedings, as well as deposition testimony of an Amazon
                     3   witness discussing Amazon’s internal compliance measures to evaluate risk
                     4   associated with DSPs in its network. Disclosure of this information to the public
                     5   could interfere with Amazon’s current internal review of other DSPs in its network.
                     6   In order to minimize the harm to Amazon from release of this information, the
                     7   Court should enter an order authorizing Amazon to file Exhibit 93, its
                     8   Supplemental Brief, under seal.
                     9         Exhibit 93 also includes Exhibits A and B to the Wilson Supplemental Brief
                    10   Declaration. Exhibit A to the Wilson Supplemental Brief Declaration contains
                    11   business sensitive information related to Amazon’s internal review of the health of
                    12   its DSP network. Specifically, Exhibit A to the Wilson Supplemental Brief
                    13   Declaration outlines Amazon employee recommendations to Amazon in order to
                    14   improve its DSP network. Disclosure of the information contained in this exhibit
                    15   would damage not only Amazon’s relationship with its current DSPs, who may
                    16   have been included in the review process, but it would also provide competitors
                    17   with sensitive information related to Amazon’s evaluation of its DSP network. In a
                    18   similar vein, Exhibit B to the Wilson Supplemental Brief Declaration contains
                    19   internal confidential and privileged communications that resulted from the review
                    20   undertaken in Exhibit A to the Wilson Supplemental Brief Declaration. More
                    21   importantly, the communications discuss Amazon’s decision to terminate its
                    22   relationship with certain DSPs. Therefore, production of this document to the
                    23   public would harm Amazon’s business relationship with these DSPs and thus, could
                    24   provide an advantage to its competitors.
                    25         5. Exhibit 94: Appendix of Exhibits in Support of Amazon’s
                                  Supplemental Brief.
                    26

                    27         Amazon seeks to file Exhibit 94, portions of the Appendix to Amazon’s
                    28   Supplemental Brief, under seal. Amazon specifically seeks to file under seal
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                    8
   LOS ANGELES
                    Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 9 of 10 Page ID #:214



                     1   portions of Exhibit 8 and Exhibit 14 to the Appendix. Exhibit 8, excerpts of
                     2   testimony from the deposition of Carey Richardson, contains sensitive information
                     3   related to the compliance of other DSPs in Amazon’s network. Public disclosure of
                     4   this information could harm Amazon’s ongoing internal review of potential
                     5   compliance issues related to other DSPs in its network. Exhibit 14, excerpts of
                     6   testimony from the deposition of James Wilson, contains a discussion related to the
                     7   rate structure included in Amazon contracts. Information related to the rates that
                     8   Amazon provides to its contracted DSPs constitutes commercial information that
                     9   should be protected from disclosure. The excerpts also contain confidential
                    10   information about the strategy behind Amazon’s decision-making process as it
                    11   relates to its DSP network. For these reasons, the Court should enter an order
                    12   authorizing Amazon to file Exhibit 8 and Exhibit 14 to the Appendix of Exhibits
                    13   under seal.
                    14         Amazon also seeks to file Exhibits 2, 5, 6, 10 and 11 to the Appendix under
                    15   seal because the Hillair-produced documents included in the exhibits, along with
                    16   Exhibits 8 and 14, were previously permitted to be filed under seal in the
                    17   Bankruptcy Court. See Bankr. ECF Nos. 608 and 625. Therefore, this Court should
                    18   enter an order authorizing Amazon to file Exhibit 94 under seal.
                    19   IV.   CONCLUSION
                    20         For the foregoing reasons, Appellant Amazon Logistics, Inc. respectfully
                    21   requests that this Court grant its Application for Leave to File Under Seal Exhibits
                    22   77, 82, 83, 93 and 94 of its Excerpts of the Record.
                    23   Dated: July 1, 2020                           MORGAN, LEWIS & BOCKIUS LLP
                                                                       Richard W. Esterkin
                    24

                    25
                                                                       By /s/ Richard W. Esterkin
                    26                                                    Richard W. Esterkin
                                                                          Attorneys for Appellant
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   9
   LOS ANGELES
                 Case 2:20-cv-03230-AB Document 12 Filed 07/01/20 Page 10 of 10 Page ID #:215



                     1                                    PROOF OF SERVICE
                     2         I am a citizen of the United States and employed in Los Angeles County,
                         California. I am over the age of eighteen years and not a party to the within-entitled
                     3   action. My business address is One Market, Spear Street Tower, San Francisco,
                         CA 94105-1596.
                     4
                                  On July 1, 2020, I served true and correct copies of the following documents:
                     5
                                     AMAZON LOGISTICS, INC.’S UNOPPOSED APPLICATION
                     6                      TO FILE DOCUMENTS UNDER SEAL
                     7
                                  [ELECTRONIC TRANSMISSION] by electronically transmitting the
                                   above-referenced documents to the Clerk’s Office using the CM/ECF
                     8             System of the United States District Court, Central District of California for
                                   filing and transmittal of a Notice of Electronic Filing to the CM/ECF
                     9             registrants on record.
                    10    Ashley Marie McDow and John Simon on behalf of Appellee, Scoobeez, Inc.
                    11    amcdow@foley.com; jsimon@foley.com
                    12    Sean A O'Keefe on behalf of Appellee, Scoobeez, Inc.
                          sokeefe@okeefelc.com
                    13

                    14    Shane J Moses on behalf of Appellee, Scoobeez, Inc.
                          smoses@foley.com
                    15
                          Dare Law on behalf of the United States Trustee
                    16
                          dare.kaw@usdoj.gov
                    17
                                  [BY ELECTRONIC MAIL] by transmitting via e-mail or electronic
                    18             transmission the document(s) listed above to the person(s) at the e-mail
                                   address(es) set forth below.
                    19
                          David Neale and John-Patrick M. Fritz on behalf of the Official Committee of
                    20    Unsecured Creditors
                          DLN@lnbyb.com; JPF@lnbyb.com
                    21
                          Jennifer L. Nassiri and Crystal Nix-Hines on behalf of Hillair Capital
                    22    Management, LLC
                          jennifernassiri@quinnemanuel.com; crystalnixhines@quinnemanuel.com
                    23
                                  Executed on July 1, 2020, at Los Angeles, California.
                    24
                               I declare that I am employed in the office of a member of the bar of this court
                    25   at whose direction the service was made.
                    26

                    27
                                                                   /s/ Ellen Woodward
                    28                                                          Ellen Woodward
MORGAN, LEWIS &
 BOCKIUS LLP                                                          1
 ATTORNEYS AT LAW
   LOS ANGELES
                         DB2/ 39201581.1
